Case 2:19-cv-07380-JLS-AGR Document 22 Filed 03/22/21 Page1of1 Page ID #:2002

nA & Ww WN

Co Oe YN DD

10
1]
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

SONYAB., NO. CV 19-7380-JLS (AGR)
Plaintiff, |} ORDER ACCEPTING FINDINGS AND

RECOMMENDATION OF UNITED
V. STATES MAGISTRATE JUDGE

ANDREW SAUL, Commissioner of
Social Security,

Defendant.

 

 

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiffs Complaint,
records on file, and the Report and Recommendation of the United States
Magistrate Judge. No objections to the Report have been filed. The Court
accepts the findings and recommendation of the Magistrate Judge.

IT IS ORDERED that Judgment be entered reversing the decision of
Commissioner and remanding for reconsideration of Dr. Johnson’s opinions and
whether Plaintiff was capable of gainful employment during the period of October
1, 2017 — November 20, 2018.

 

a a

m7,

DATED: Mar. 22, 2021 “~ napa [aA
JOSEPHINE L. STATON
United States District Judge

 
